      Case 2:20-cv-01053-KJM-KJN Document 13 Filed 11/16/20 Page 1 of 2


Geralyn M. Clancy (SBN 173401)
Attorney at Law
4010 Foothills Boulevard, Ste 103-95
Roseville, California 95747
ph 916.905.4884
cell 916.995.5952
e-mail geralyn@geralynclancylaw.com

Attorney for Defendants J.H., CLAIRE
CORDELL and JASON HENKHAUS


LOZANO SMITH
Sloan R. Simmons, SBN 233752
Marcella L. Gutierrez, SBN 214224
Tilman A. Heyer, SBN 315566
One Capitol Mall, Suite 640
Sacramento, CA 95814
Telephone: (916) 329-7433
Facsimile: (916) 329-9050

Attorneys for Plaintiff
ROCKLIN UNIFIED SCHOOL DISTRICT



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                               SACRAMENTO BRANCH


ROCKLIN UNIFIED SCHOOL DISTRICT,                   Case No. 2:20 CV 01053 KJM KJN

                      Plaintiff,                   STIPULATION FOR EXTENSION
                                                   OF TIME; ORDER
v.

J.H., A Minor, by and Through his Guardians
Ad Litem, CLAIRE CORDELL and JASON
HENKHAUS,

                  Defendants.
________________________________________/


       In a Minute Order issued on October 23, 2020, after a Pretrial Scheduling Conference

before Chief District Judge Kimberly J. Mueller on October 22, 2020, the parties were directed
       Case 2:20-cv-01053-KJM-KJN Document 13 Filed 11/16/20 Page 2 of 2



to notify the Court no later than November 9, 2020 if the Parties were requesting a referral to the

Voluntary Dispute Resolution Program (“VDRP”).

       Due to a personal family loss, Defendants’ counsel requires a brief extension of the date

for the filing of a request for a referral to VDRP.

       The parties hereby stipulate to extend the date for filing a request for a referral to VDRP

from November 9, 2020 to December 7, 2020.


Dated: November 6 , 2020               By:       /s/ Geralyn M. Clancy
                                                       Geralyn M. Clancy, Esq.
                                                       Attorney for Defendants J.H., CLAIRE
                                                       CORDELL and JASON HENKHAUS




Dated: November 8 , 2020                       By:       /s/ Marcella L. Gutierrez
                                                      Marcella L. Gutierrez, Esq.
                                                      LOZANO SMITH
                                                      Attorneys for Plaintiff ROCKLIN
                                                      UNIFIED SCHOOL DISTRICT




                                              ORDER

       Having considered the circumstances and the stipulation entered into by the parties

concerning an extension of the date for filing a request for a referral to VDRP from

November 9, 2020 to December 7, 2020,



       IT IS SO ORDERED.


Dated: November 13, 2020.
